UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             -   -   -   -   -   X

UNITED STATES OF AMERICA                                                             PROTECTIVE ORDER

            - v. -                                                                   19 Cr.833 (SHS)

ANTHONY CHEEDIE ,
CHAD ALLEN ,
SHANE HANNA ,
CAMERON BREWSTER ,
KEVIN HANDREN ,
JOSEPH CIACCIO ,
     a/k/a " Joseph Gallagher ,"
JOSEPH MINETTO ,
JOSEPH DEPAOLA ,
     a/k/a " Joe Hall ,"
DERREK LARKIN ,
     a/k/a "Derrek Martin ," and
MATTIE CIRILO ,

                                         Defendants .

-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X

                     WHEREAS , the United States of America seeks to provide

in unredacted form certain materials pursuant to Rule 16 of the

Federal Rules of Criminal Procedure ; and

                     WHEREAS , certain materials that the Government seeks

to provide contain sensitive information , including personally

identifiable information related to specific individuals who are

not parties to this case ; and

                     WHEREAS , the Government is willing , under the

conditions set forth below , to produce such materials ;

                     IT IS HEREBY agreed , by and between the United States
of America , Geoffrey S . Berman , United States Attorney , by

Kiersten A. Fletcher , Benet J . Kearney , and Robert B . Sobelman ,

Assistant United States Attorneys , and ANTHONY CHEEDIE , CHAD

ALLEN , SHANE HANNA , CAMERON BREWSTER , KEVIN HANDREN , JOSEPH

CIACCIO , a/k/a " Joseph Gallagher ," JOSEPH MINETTO , JOSEPH

DEPAOLA , a/k/a "Joe Hall ," DERREK LARKIN , a/k/a " Derrek Martin ,"

and MATTIE CIRILO , the defendants , by and through their

undersigned attorneys , and Emma Greenwood , Esq ., as Coordinating

Discovery Attorney , that :

           1.      Any material reflecting sensitive identification

information (including , but not limited to , names , addresses ,

dates of birth , Social Security numbers , driver ' s license

information , telephone numbers , and personal private

communications) produced by the Government in this action is

deemed " Confidential Information " and shall be so identified by

the Government .

           2.      Confidential Information disclosed to the

defendants or to their counsel during the course of proceedings

in this action :

                   (a)   Shall be used by the defendants and their

counsel only for purposes of the defense of this action ;

                   (b)   Shall be maintained in a safe and secure

manner solely by the defendants and their counsel , and shall not


                                     2
be disclosed in any form by the defendants or their counsel

except as set forth in paragraph 2(c) below ;

                 (c)    May be disc l osed by the defendants or their

counsel only to the following persons      (he r einafter " Designated

Persons " ) :

                        (i)   attorneys in practice with defense

counsel of record , who are assisting the defendants ' attorneys

of record in this case ;

                        (ii) investigative , secretarial , clerical ,

paralegal , or student personnel , or any interpreter or

translator , employed full - time or part - time by the defendants '

counsel ;

                        (iii) independent expert witnesses ,

investigators , advisors , or third- party vendors retained by the

defendants ' counsel in connection with this action ;

                        (iv) the court - appointed Coordinating

Di s covery Attorney (" CDA" ) , her staff , and any third - party

vendors she retains ;

                        (v) such other persons as hereafter may be

authorized by the Court upon motion by the defendants ; and

                 (d)    Shall either be returned to the Government

following the conclusion of the trial of the above - referenced

action or upon the defendants '     sentencing or upon the conclusion


                                     3
of any appeals , or maintained by defendants '       counsel as required

by counsel ' s duties and responsibilities as counsel , as the case

may be , provided that defendants ' counsel maintain the

Confidential Information in accordance with Paragraph 2(b)

           3.   The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information pursuant to paragraph 2(c) .         Prior to

disclosure of Confidential Information to Designated Persons ,

pursuant to paragraph 2(c) , any such Designated Person shall

agree to be subject to the terms of this Order by signing a copy

hereof and providing such copy to the Government and the

individual defendant ' s counsel .       In addition , the CDA shall

provide a copy of this Order to Designated Persons to whom she

discloses Confidential Information pursuant to paragraph 2(c) .

Prior to disclosure of Confidential Information to Designated

Persons , pursuant to paragraph 2(c) , any such Designated Person

shall agree to be subject to the terms of this Order by signing

a copy hereof and providing such copy to the CDA .

           4.   The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion , hearing , trial , or sentencing proceeding held in

connection with the above - referenced action or to any District


                                     4
                          Judge or Magistrate Judge of this Court for purposes of the

                          above - referenced action .

                                                        5.          With respect to Confidential Information , any

                          filings with any court shall be governed by Rule 49.1 of the

                          Federal Rules of Criminal Pr o cedure .

                                                        6.           The provisions of this order shal l not terminate

                          at the conclusion of this criminal prosecution and the Court

                          will retain jurisdiction to enforce this Order following

                          termination of the case .

                          GEOFFREY S. BERMAN
                          United States Attorney



                                        J{l:s:
                          By: _ _ _ _ _ _ _ _ _ _ _..........,_ _ __
                              Kiersten A . Fletcher
                              Benet J . Kearney
                              Robert B . Sobelman
                              Assistant United States Attorneys




                          Frederick L . Sosinsky , Esq .
                          Attorney for Anthony Cheedie



---·- -   -··-----··---·----·····-   ····-   ·-·---··------···-···---··----·······- - ·--·--·-- -·--·--··   ----·--··--   ·-- -   - - --   -· - -·- - · ·- -· - ·---·- ---·- - -. . --· - · -·i
                                                                                                                                                                                            I
                          Jason E . Foy, Esq.
                          Attorney for Chad Allen

                                                                                                              5
Judge or Magistrate Judge of this Court for purposes of the

above - referenced action .

           5.    With respect to Confidential Information , any

filings with any court shall b e governed by Ru l e 49 . 1 of the

Federal Rules of Criminal Procedure.

           6.   The provisions of this order shall not terminate

at the conclusion of this criminal prosecution and the Cour t

will retain jurisdiction to enforce this Order follow i ng

termination of the case.

GEOFFREY S. BERMAN
United States Attorney



By: _ _ __ __ __ _ _ _ _ _ __ _
   Kiersten A. Fletcher
   Benet J. Kearney
   Robert B . Sobe l man
   Assistant United States Attorneys




Frederick L . Sosinsky , Esq .
Attorney for Anthony Ch eedie




                                  5
.   1~~~-
Richar~o ~ E s q .
~ttorney for Shane Hanna




Ryan P. Poscablo, Esq.
Attorney for Cameron Br·e wster




 Saiilidh J. Guha, Esq.
·Attorney for Kevin Handren




Tommy H. Vu, Esq.
Attorner for Joseph Ciaccip




~ich~el Sporn, Esq.
Attorney for Joseph Minetto




                                  6
Richard H. Rosenberg, Esq.
Attorney for Shane Hanna




Ryan~ Poscablo, Esq.
Attorney for Cameron Brewster




Samidh J. Guha, Esq.
Attorney for Kevin Handren




Tommy H. Vu, Esq.
Attorney for Joseph Ciaccio




Michael Sporn, Esq.
Attorney for Joseph Minetto




                                6
                Richard H. Rosenberg , Esq .
                Attorney for Shane Hanna




                Ryan P. Poscablo , Esq .
                Attorney for Cameron Brewster




                i'arnidh J . Guha , Esq .
                Attorney for Kevin Handren




                Tommy H . Vu , Esq.
                Attorney for Joseph Ciaccio




                  Michael Sporn , Esq .
··--- -·-----·---·Attorney--for ·--Jos eph- Minetto -- ···-·--········--···--·---·---···-·--···---- - - - -




                                                                  6
      Richard H. Rosenberg , Esq .
      Attorney for Shane Hanna




      Ryan P . Poscablo , Esq .
      Attorney for Cameron Brewster




      Samidh J . Guha , Esq .
      Attorney for Kevin Handren




                       t
  _:r·oiiiroy H-/ Vu , Esq
( Attor:;)' for Jos~1~h Ciaccio
"'---...... ...--·,


      Michael Sporn , Esq .
      Attorney for Joseph Minetto




                                      6
~                    ·- -
z~~t~qulis-Ohnuma , Esq .
Atto r ney for Joseph Depaola




Attorney for Derrek Larkin




Mark I . Cohen , Esq .
Att orney for Mattie Cirilo




Emma Green wood , Esq.
,,   :1 ·
~o orcina     o·~sc?v~ry A ttorney
          t·1ng


                                 SO ORDERED:




                                     7
Zachary Margulis-Ohnuma, Esq.
Attorney for Joseph Depaola




Brian J. Neary, Esq.
Attorney for Derrek Larkin




Mark I. Cohen, Esq.
Attorney for Mattie Cirilo




Emma Greenwood, Esq.
Coordinating Dis;z:;~rld,.,/4 ~lrx,/~,d,1,-
                Jr     ;;1.:I, ~J.fl   SO ORDERED:




                                             /411Jt
                                       THE HONORA    SIDNEY H. STEIN
                                       UNITED STA ES DISTICT JUDGE




                                         7
